At a former term of this court, in an opinion reported in 277 S.W. 722, the judgment of the trial court in this cause was in all things affirmed. On writ of certiorari *Page 1119 
the Supreme Court of the United States reversed the judgment of this court, and held that the trial court erred in refusing to give the special instruction on the measure of damages requested by the Railway Company, which special instruction was as follows: "In considering of your verdict on the question of damages, and under the special issues submitted to you in that connection, and thereunder in determining `such sum of money as, if paid in cash at this time, would be sufficient to fairly compensate the surviving wife and child', for their pecuniary loss, you are instructed that in determining the present value of such contributions as plaintiff would probably have received from the continued life of the deceased, you will make your calculations on the basis of the amount of your award, bearing interest at the highest net rate of interest that the testimony shows can be had on money safely invested, and secured as shown by the testimony in this case." The mandate from the Supreme Court of the United States has been received by this court, and accordingly the judgment heretofore rendered by this court, affirming the judgment of the trial court, is set aside, and this cause is reversed and remanded to the trial court for another trial in accordance with the opinion of the Supreme Court of the United States, rendered November 21, 1927 (48 S. Ct. 49, 72 L.Ed. ___), and in accordance with our former opinion on all questions, therein discussed, wherein our said opinion was not reversed by the opinion of the Supreme Court of the United States. Reversed and remanded.
 *Page 103